Citation Nr: 0607170	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date prior to December 12, 2002, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1972, September 1981 to November 
1986, and September 1988 to August 1989.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2003 decision of the Denver Department of Veterans 
Affairs (VA) Regional Office (RO), which increased the rating 
for PTSD to 100 percent effective December 12, 2002.  


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision assigned a 70 
percent rating for PTSD, effective from October 24, 2001 
(when symptoms warranting such rating were first shown).  

2.  On December 12, 2002 the RO received the veteran's claim 
seeking a total disability rating based on individual 
unemployability due to service connected disability (TDIU) 
which was construed as also constituting a claim for an 
increased schedular rating for PTSD.  

3.  Prior to December 12, 2002, it was not factually 
ascertainable from the medical evidence of record that the 
veteran's PTSD warranted a 100 percent rating.  


CONCLUSION OF LAW

An effective date prior to December 12, 2002, for a 100 
percent rating for PTSD is not warranted.  38 U.S.C.A. §§ 
5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was provided VCAA notice in July 2002 and January 
2004 correspondence from the RO, and in a January 2004 
statement of the case (SOC).  Although he was provided full 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was provided VCAA notice on the "downstream" issue of 
the effective date for the increased rating via January 2004 
correspondence and the SOC.  He was notified (in the SOC and 
the January 2004 correspondence) of everything required, and 
has had ample opportunity to respond and/or supplement the 
record and participate in the adjudicatory process.  

Regarding content of notice, the SOC informed the veteran of 
what the evidence showed and why the claim was denied.  He 
was advised by the January 2004 correspondence and the SOC 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The January 2004 correspondence and the SOC advised 
the veteran of what the evidence must show to establish 
entitlement to the benefit sought.  The SOC contained the 
text of the regulation implementing the VCAA, including the 
specific provision that the claimant is to be advised to 
submit everything in his possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Evidentiary development is 
complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Background

The veteran contends that the effective date for a 100 
percent rating for his service-connected PTSD should be 
retroactive to July 30, 1998 (the date his initial 
application for service connection for PTSD was received by 
the RO), as medical evidence reflects PTSD symptoms which met 
the criteria for a 100 percent rating as of that date. 

Service records show the veteran served in Vietnam.  He has 
indicated he worked in a graves registration division.  He 
reported that he saw people tortured and killed in Vietnam, 
and that he endured a great deal of distress and trauma.  

In September 1999, the RO granted service connection for 
PTSD, rated 50 percent effective July 30, 1998 (the date the 
RO received the veteran's claim of service connection for 
PTSD).  

An unappealed December 2001 decision denied a rating in 
excess of 50 percent rating for PTSD.  

VA outpatient records from September 2001 to July 2002 
include October 2001 records which show problems with 
depression, feelings of removal from society, and feeling 
overwhelmed with fright.  The veteran's anger had increased 
to intense thoughts of homicide, especially in his capacity 
as a truck driver, and he had a great deal of road rage 
thoughts.  Suicidal ideation was noted, as well as feelings 
of hopelessness and dread, anxiety, nightmares, panic 
attacks, and decreased concentration.  The records show GAF 
scores of 48 and 45.  

On VA examination in September 2002, the veteran reported 
that he quit his job as a truck driver due to road rage and 
drowsiness cause by medication.  He was taking college 
classes and indicated that he would like to work again. 
Examination revealed that he continued to experience 
significant PTSD symptoms, including intrusive memories, 
detachment from society in general, a loss of intimacy with 
his spouse, difficulty concentrating, and general 
irritability.  He described a marked negligence of his 
personal hygiene.  He endorsed a number of psychotic thought 
processes, including hallucinations, thoughts about being 
"psychic," and feelings that he was sometimes out of his 
body.  The GAF score was 42.

An October 2002 rating decision increased the rating for the 
veteran's PTSD to 70 percent, effective October 24, 2001, the 
date VA medical records first showed that the veteran's PTSD 
symptoms had increased in severity.  The veteran did not 
appeal that decision.  

On December 12, 2002, the RO received the veteran's claim for 
TDIU on VA Form 21-8940.  This was construed as also a claim 
for an increased rating for PTSD.  

Additional VA outpatient records from October to December 
2002 reveal that the veteran continued in individual and 
group therapy for PTSD.  The overall theme of his complaints 
involved issues of self doubt, anxiety, depression, and 
anger.  

On VA examination in January 2003, the veteran complained 
that his PTSD symptoms were increasing in severity, with 
worsening and more frequent nightmares, an increased startle 
response, and increased anger.  He described himself as 
paranoid and easily angered in public areas.  He had no 
friends, and his spouse was his sole support.  He denied 
suicidal ideation.  He admitted to homicidal ideation and 
plans, but denied current intent.  He sometimes heard voices, 
and had thoughts about torturing people.  Examination 
revealed that the veteran was irritable, and there was some 
degree of exaggeration.  His eye contact was poor, he 
appeared edgy and agitated, and he exhibited some psychomotor 
agitation.  His speech was somewhat pressured, his affect was 
labile, and his mood was irritable and anxious.  Thought 
processes were goal directed and logical.  There was some 
passive suicidal ideation and significant homicidal ideation.  
There were no memory or concentration difficulties, and the 
veteran appeared somewhat concrete in his thinking.  His 
insight and judgment were fair.  The examiner stated that the 
veteran had significant difficulty controlling his emotions, 
and in particular exhibited a significant amount of anger and 
rage.  The examiner opined that it would be very difficult 
for the veteran to obtain/maintain meaningful employment due 
to his high level of intolerance of others, and his 
inadequate skills at controlling his anger.  The diagnosis 
was PTSD, and the GAF score was 45.  

In the March 2003 decision now on appeal, the RO, in 
pertinent part, increased the rating for the veteran's PTSD 
to 100 percent.  The RO determined that an effective date of 
December 12, 2002, was warranted for the 100 percent rating, 
as that was the date the RO received the veteran's 
application for a total rating.  

Legal Criteria and Analysis

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance (emphasis added), or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an examination or hospitalization by VA will be 
accepted as a claim for increase filed on the date of the 
examination or treatment.  

Thus, the applicable statutory and regulatory provisions 
require that the Board look to all communications in the 
claims file that may be interpreted as applications or claims 
- formal and informal - for increased benefits, and then to 
all other evidence of record to determine the "earliest date 
as of which," within the year prior to the claim, the 
increase in disability was factually ascertainable.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

The veteran seeks that his total rating for PTSD be 
retroactive to the date of VA receipt of his application for 
service connection for such disease.  As was noted, he did 
not appeal the September 1999, December 2001, and October 
2002 rating decisions which, respectively, granted service 
connection and a 50 percent rating for PTSD, denied a rating 
in excess of 50 percent for PTSD, and assigned a 70 percent 
rating for PTSD.  Absent clear and unmistakable error in 
those decisions, they are final, and each is a legal bar to a 
rating in excess of that assigned by such decision prior to 
the date of the decision (based on the evidence of record).  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Error in the 
December 2001 and October 2002 decisions is neither alleged 
nor evident.  

Chronologically, the earliest document in the claims file 
received after the October 2002 rating decision that could be 
construed as a claim for an increased rating is the veteran's 
application for TDIU received on December 12, 2002.  Under 
the controlling law and regulations, the Board must review 
the evidence dating back to December 2001, to determine if 
there was, within the year prior to the claim, an earlier 
date as of which an increase in disability (to a severity 
warranting a 100 percent rating) was factually ascertainable 
from the record.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities. 

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  A 100 
percent rating is warranted where there is total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411.
There is no competent (medical) evidence for the one year 
period prior to December 12, 2002, that the veteran's PTSD 
was symptomatic to such a degree so as to warrant a 100 
percent rating under the Code 9411 criteria outlined above.  
Gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including personal hygiene), disorientation, or memory loss 
for names of close relatives, own occupation, or own name, or 
symptoms of similar gravity were not shown prior to December 
2002.  While a September 2002 examination noted negligence of 
personal hygiene, it was not noted that the veteran was 
unable to maintain hygiene. While the veteran reported 
psychotic processes (such as hallucinations), persistent 
hallucinations or delusions were not noted.  In fact, the 
March 2003 rating decision based the increase in the rating 
for PTSD to 100 percent on the report of a later examination 
(in January 2003), when most of the symptoms in the schedular 
criteria for a 100 percent schedular rating remained not show 
(but the examiner commented that it would be difficult for 
the veteran to maintain employment due to intolerance/anger 
symptoms.  Consequently, there is no evidentiary basis for 
making the award of the 100 percent rating effective prior to 
December 12, 2002.

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

An effective date prior to December 12, 2002, for a 100 
percent rating for PTSD is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


